Citation Nr: 0028466	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972. This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan. In August 1997, the veteran was 
afforded a hearing before the undersigned Board member. The 
case was remanded to the RO for development in December 1997.



FINDING OF FACT

The claim for service connection for hepatitis C is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for hepatitis C is not well-
grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C.A. § 5107(a); see Carbino v. Gober, 10 Vet. App. 507, 
509 (1997), aff'd, 168 F.3d 32 (Fed. Cir. 1999). The Board's 
determination of whether a claim is well grounded is a matter 
of law that this Court reviews de novo. Hensley v. West, 212 
F.3d 1255, 1258 (Fed. Cir. 2000); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994). To be well grounded, a claim must be 
accompanied by supportive evidence and such evidence "must 
'justify a belief by a fair and impartial individual' that 
the claim is plausible." Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (quoting 38 U.S.C. § 5107(a)). A well-
grounded claim generally requires (1) medical evidence 
(diagnosis) of a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting the 
definition of a well-grounded claim set forth in Caluza, 
supra). Where the determinative issue involves medical 
causation, competent medical evidence is required for the 
claim to be well grounded. See Grivois v. Brown, 6 Vet. App. 
136 (1994). This burden may not be met by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions. See Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Grivois, supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Analysis

The veteran contends that he has hepatitis C as a result of 
active military service, namely, his service in the Republic 
of Vietnam. The veteran's service medical records indicate 
that he was hospitalized in June 1969 for treatment of 
shigella flexneri and in mid-July 1969 for a fever of unknown 
origin.  A May 1971 clinical
entry indicates that the veteran was seen with complaints of 
loss of appetite, dark urine, loss of sleep and a tired 
feeling and notes that he was exposed to infectious hepatitis 
two weeks earlier.  Laboratory tests were ordered.  There was 
no report of
liver dysfunction when the veteran was examined for discharge 
in September 1972.

Post service, a VA hospital summary dated in November 1972 
indicates that the veteran had a bilirubin of 2.4, elevation 
of the SGOT (serum glutamic oxaloacetic transaminase) at 135 
and no history of liver disease.  A review of other post 
service medical evidence shows the veteran was treated for 
recurrent infections of
the hands and feet and had low resistance to infections.

At a personal hearing before the undersigned in August 1997, 
the veteran testified that in 1973 he underwent blood and 
liver function tests at St. Joseph's Hospital in Pontiac, 
Michigan, that revealed elevated liver levels.

Pursuant to the remand by the Board, available outpatient 
records were obtained from VA medical facilities. Pathologic 
analysis of a liver biopsy obtained in February 1996 showed 
findings consistent with hepatitis C. In October 1999, St. 
Joseph's Hospital advised that no treatment records 
pertaining to the veteran were found.

The veteran was examined by a VA physician, as requested by 
the Board, in December 1999. After reviewing the record, the 
examiner noted that the veteran had no history of blood 
transfusion or IV drug abuse.  The veteran denied any history 
of high-risk sexual activity. Diagnostic test results 
included hepatitis B surface antibody positive; hepatitis B 
surface antigen negative; hepatitis C antibody positive; and 
hepatitis A antibody positive   It was noted the liver biopsy 
in February 1996 had been consistent with hepatitis and 
cirrhosis. CT scan of the abdomen with contrast was 
suspicious for malignancy. The diagnoses included hepatitis 
C.

The examiner commented that, due to lack of proper 
documentation and evidence of jaundice or infectious 
hepatitis in service, it was not possible to
determine whether the veteran suffered hepatitis in service.  
Therefore, he was
unable to render an opinion whether veteran's current 
hepatitis infection
had its onset in service or was related to service.

No medical opinion or other competent medical evidence has 
been presented to establish that the symptoms and findings 
reported in service were manifestations of hepatitis or that 
the hepatitis C first identified over 2 decades post service 
is related to the inservice condition or otherwise to 
service. In the absence of competent medical evidence of 
chronic hepatitis inservice or a nexus between the current 
disability and service, the claim for service connection for 
hepatitis C is not well-grounded. Caluza, Epps.

Generally, statements prepared by lay persons ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to render a claim well grounded.  A layperson can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the appellant 
possesses the requisite expertise to render a medical opinion 
in this case.

A remand by the Board confers on an veteran the right to VA 
compliance with the terms of a remand order and imposes on 
the Secretary "a concomitant duty to ensure compliance" with 
those terms. Stegall V. West, 11 Vet.App. 268, 271 (1998).
The veteran's representative has asserted that VA, in this 
case the RO, failed to comply with the terms of the December 
1997 Board remand in that the VA physician who conducted the 
December 1999 examination failed to provide the opinion 
requested in the remand. The Board finds, however, that there 
was compliance with the December 1997 remand as the 
examiner's statement that, based on the service medical 
records entries, he unable to render an opinion whether 
veteran's current hepatitis infection had its onset in 
service or was related to service is an opinion, albeit not 
one to the liking of the representative. Therefore, an 
additional remand is not warranted in order to comply with 
the holding in Stegall.


ORDER

Service connection for hepatitis C is denied.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

